           Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 1 of 26



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                        CASE NO.:
VE

               Plaintiff,

vs.

NINE EAST 71ST STREET, CORPORATION,
FINANCIAL TRUST COMPANY, INC.,
NES, LLC,
          Defendant.
______________________________/

                                     COMPLAINT

      Plaintiff, VE, by and through her undersigned counsel, for her claims against

Defendants, alleges as follows:

      1.       The controversy in this cause of action exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different States.

Therefore, jurisdiction is proper under 28 U.S.C. section 1332.

      2.       Plaintiff files this Complaint under a pseudonym in order to protect her

identity because this Complaint makes allegations of a sensitive sexual nature the

disclosure of which, in association with her name, would cause further harm to her.

      3.       Plaintiff is currently a resident of and domiciled in the state of Florida.

      4.       At all times material to this cause of action, Jeffrey Epstein travelled

between and stayed regularly in multiple residences, including in New York, New

York (within the Southern District of New York) and the United States Virgin


                                             1
           Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 2 of 26




Islands. He was a citizen of the United States and a resident of the U.S. Virgin

Islands.

     5.        At all times material to this cause of action Jeffrey Epstein was an adult

male born in 1953, who died on August 10, 2019.

     6.        At all times material hereto, Defendant Nine East 71st Street,

Corporation was a domestic business corporation conducting business in New York,

with its principal place of business located at 575 Lexington Avenue, Fourth Floor,

New York, NY 10022.

     7.        At all times material hereto, Defendant Financial Trust Company, Inc.

was a U.S. Virgin Islands corporation conducting business in New York.

     8.        At all times material hereto, Defendant NES, LLC, was and is a

domestic limited liability company registered in and conducting business in New

York.

     9.        Corporate Defendants NES, LLC; Financial Trust Company, Inc; Nine

East 71st Street, referred to as “Defendants,” each performed substantial business in

New York.

     10.       Plaintiff intends to amend this complaint to add or substitute additional

parties as discovery reveals the identities of other negligent corporate or individual

actors. In that regard, through information and belief, the Estate of Jeffrey Epstein




                                            2
           Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 3 of 26




has not been properly established although if and when it is, Plaintiff intends to

amend to add the Estate as a party.

     11.       Jeffrey Epstein was an officer, director, or employee of many corporate

entities registered in various states throughout the United States, any one of which

may also bear legal responsibility for the crimes he committed against young

females, including minors such as Plaintiff.

     12.       Additionally, individuals who worked at the residences where he

committed sexual violations, as well as others who assisted him in committing such

violations, were employed through, or worked for, numerous other corporate entities

whose negligence likely caused or contributed to the sexual violations that caused

harm to Plaintiff.

     13.       The complete universe of those individuals and companies whose

negligence contributed to the crimes committed by Epstein are currently unknown.

     14.       As Plaintiff learns through discovery the identities of additional

individual or corporate entities and the manner in which those others caused or

contributed to causing harm to Plaintiff through negligence, Plaintiff intends to

amend to add those parties as well. Should discovery reveal that any of the currently

named Defendants are not the proper identity of the Companies identified as current

Defendants, substitution of parties shall be requested to ensure accuracy and

correctness of pleading.



                                           3
           Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 4 of 26




     15.       A substantial part of the acts, events, and omissions giving rise to this

cause of action occurred in the Southern District of New York; venue is proper in

this District. 28 U.S.C. section 1391(b)(2).

     16.       At all times material to this cause of action, Jeffrey Epstein and

Defendants owed a duty to Plaintiff to treat her in a non-negligent manner and not

to commit or conspire to commit intentional, criminal, fraudulent, or tortious acts

against her, including any acts that would cause Plaintiff to be harmed through

conduct committed against her in violation of New York Penal Law section 214-G,

New York Penal Law section 130.20; or New York Penal Law 130.66; or New York

Penal Law 130.67; or New York Penal Law 130.52.

                             FACTUAL ALLEGATIONS

     17.       At all times material to this cause of action, Jeffrey Epstein was an adult

male over 45 years old. Epstein was tremendously wealthy, widely recognized as a

billionaire, who used his wealth, power, resources, and connections to commit illegal

sexual crimes in violation of federal and state statutes and to employ and conspire

with other individuals and corporate entities to assist him in committing those crimes

or torts or to facilitate or enable those acts to occur.

     18.       Epstein displayed his enormous wealth, power, and influence to his

employees; to the employees of the corporate or company entities who worked at his




                                             4
           Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 5 of 26




direction; to the victims procured for sexual purposes; and to the public, in order to

advance and carry out and conceal his crimes and torts.

     19.       At all relevant times, Epstein had access to numerous mansions, a fleet

of airplanes, motor vehicles, boats and one or more helicopters. For example, he

regularly traveled by private jet aboard a Boeing aircraft (of make and model B-727-

31H with tail number N908JE) or a Gulfstream aircraft (of make and model G-

1159B with tail number N909JE).

     20.       Jeffrey Epstein also travelled between and frequently inhabited and

travelled between numerous properties and homes, including a Manhattan

townhome located at 9 East 71st Street, New York, NY 10021 valued conservatively

by Jeffrey Epstein’s own admission at $55,931,000.00; a ranch located at 49 Zorro

Ranch Road, Stanley, New Mexico 87056 valued conservatively by Jeffrey

Epstein’s own admission at $17,246,208.00; a home located at 358 El Brillo Way,

Palm Beach, Florida 33480 valued conservatively by Jeffrey Epstein’s own

admission at $12,380,209.00; an apartment located at 22 Avenue Foch, Paris, France

75116 valued conservatively by Jeffrey Epstein’s own admission at $8,672,820.00;

an Island located at Great St. James Island No. 6A USVI 00802 (parcels A, B, C);

and an Island Little St. James Island No. 6B USVI 00802 (A, B, C). See Jeffrey

Epstein “Asset Summary – June 30, 2019” filed in Case 1:19-cr-00490-RMB on July

15, 2019 attached hereto as Exhibit A.



                                           5
           Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 6 of 26




     21.       Jeffrey Epstein was otherwise affiliated with the corporations that

owned or controlled each of the real property listed in the preceding paragraph.

     22.       The allegations herein primarily concern Jeffrey Epstein’s conduct

while at his townhouse in New York and concern the various corporate entities

which provided the opportunity for his illicit conduct to occur and remain concealed

for years.

     23.       Epstein had a compulsive sexual preference for young females as young

as 14 years old.

     24.       Epstein enjoyed sexual contact with young females, including minor

children, and took pleasure corrupting vulnerable young females, including minor

children, into engaging in sexual acts with him.

     25.       Epstein directed a complex system of individuals, including employees

and associates of Defendant entities, to work in concert and at his direction, for the

purpose of harming teenage girls through sexual exploitation.

     26.       It was widely known among individuals regularly in Epstein’s presence

that he got pleasure out of corrupting vulnerable young females into engaging in

uncomfortable and unwanted sexual acts for his own gratification.

     27.       On July 2, 2019, the United States Attorney’s Office for the Southern

District of New York filed a Sealed Two Count Indictment inclusive of One Count

of Sex Trafficking Conspiracy and One Count of Sex Trafficking, in part due to



                                          6
           Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 7 of 26




Epstein’s criminal activities against children in the New York Mansion located at 9

East 71st Street.

     28.       On July 8, 2019, Jeffrey Epstein was arrested pursuant to the

aforementioned Indictment, which is attached hereto as Exhibit B.

     29.       The Indictment stated in part, and Plaintiff herein adopts as true, that

“from at least in or about 2002, up to and including at least in or about 2005, Jeffrey

Epstein, the defendant, enticed and recruited, and caused to be enticed and recruited,

minor girls to visit his mansion in Manhattan, New York (the “New York

Residence”) and his estate in Palm Beach, Florida (the “Palm Beach Residence”) to

engage in sex acts with him, after which the victims were given hundreds of dollars

in cash.” Criminal Indictment at 1.

     30.       “Moreover, and in order to maintain and increase his supply of victims,

Epstein also paid certain of his victims to recruit additional girls to be similarly

abused by EPSTEIN. In this way, EPSTEIN created a vast network of underage

victims for him to sexually exploit in locations including New York and Palm

Beach.” Criminal Indictment at 1-2.

     31.       “The victims described herein were as young as 14 years old at the time

they were abused by Jeffrey Epstein, and were, for various reasons, often particularly

vulnerable to exploitation. Epstein intentionally sought out minors and knew that




                                           7
          Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 8 of 26




many of his victims were in fact under the age of 18, including because, in some

instances, minor victims expressly told him their age.” Criminal Indictment at 2.

    32.       “In creating and maintaining this network of minor victims in multiple

states to sexually abuse and exploit, JEFFREY EPSTEIN, … worked and conspired

with others, including employees and associates who facilitated his conduct by,

among other things, contacting victims and scheduling their sexual encounters with

EPSTEIN at the New York Residence and at the Palm Beach Residence.” Criminal

Indictment at 2.

    33.       The indictment further explained, and Plaintiff adopts and alleges, that,

“[v]ictims were initially recruited to provide ‘massages’ to Epstein, which would be

performed nude or partially nude, would become increasingly sexual in nature, and

would typically include one or more sex acts.” Criminal Indictment at 3.

    34.       “Between at least in or about 2002 and in or about 2005, Epstein abused

numerous minor victims at the New York Residence by causing these victims to be

recruited to engage in paid sex acts with him.” Criminal Indictment at 3.

    35.       Defendants enabled Jeffrey Epstein to receive near daily massages from

young females, often minors, who were not experienced in massage. Rather than

receive regular body massages, Epstein was predictably sexually abusing the young

females in violation of New York Penal Law Section 130.




                                           8
           Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 9 of 26




     36.       Additionally, employees of the various Defendant corporations

performed actions or inactions that further placed victims, including Plaintiff, in

danger of being sexually abused by Epstein, and assisted in the concealment of his

sexually abusive acts.

     37.       Defendants employed many recruiters of young females. The nature of

the Jeffrey Epstein’s sex trafficking venture and enterprise enabled victims

themselves to elevate their status to that of a paid recruiter of other victims, an

elevation only made possible through the negligence of Defendants.

     38.       Recruiters were taught by employees of Defendants to inform targeted

victims that Epstein possessed extraordinary wealth, power, resources, and

influence; that he was a philanthropist who would help female victims advance their

careers and lives; and that she only needed to provide Epstein with body massages

in order to avail receive his assistance and influence.

     39.       The collaboration from Defendants and the many employees fulfilled

Epstein’s compulsive need for sex with young females by preying on their personal,

psychological, financial, and related vulnerabilities. Defendants’ tactics included

promising the victims money, shelter, transportation, gifts, employment, admission

into educational institutions, educational tuition, protection, and other things of

value in exchange for sex and concealment of Jeffrey Epstein’s actions.




                                           9
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 10 of 26




     40.     Jeffrey Epstein’s sexual attraction to young, often underage, females,

dated back to at least the mid-nineties and the number of victims increased

substantially with the necessary assistance from Defendants and Defendants’

employees.

     41.     Defendants, at the direction of Epstein or in furtherance of his demands,

and with help from assistants, associates and underlings, and even other victims,

recruited or procured dozens if not hundreds of young females, including minors,

for the purpose of Epstein’s sexual gratification.

     42.     Jeffrey Epstein, and consequently Defendants, specifically targeted

underprivileged, emotionally vulnerable and/or economically disadvantaged young

females to sexually molest and abuse.

     43.     Additionally, Defendants through employees, informed young females

that Jeffrey Epstein was wealthy, well-connected, and could either advance or

destroy the career or education of any young female brought to provide Jeffrey

Epstein a massage, depending on her degree of cooperation.

                                         VE

     44.     Minor victim VE was subjected to the types of illegal sexual acts

detailed in the Criminal Indictment filed against Jeffrey Epstein by the Southern

District of New York.




                                          10
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 11 of 26




     45.     Jeffrey Epstein committed abhorrent acts of sexual abuse against

Plaintiff in 2001 when she was only sixteen years old.

     46.     In or about 2001, Plaintiff was recruited by another minor child to go

to Jeffrey Epstein’s mansion in Manhattan, New York to provide him with a

“massage.”

     47.     The minor child who recruited Plaintiff (“Plaintiff’s friend”) informed

Plaintiff that she would be paid $300 to provide a massage to a man in Manhattan.

     48.     Plaintiff was a minor female with no experience or training in massage.

     49.     She was recruited under the false pretense that she would be providing

a legitimate body massage at the mansion owned or controlled by Defendant, Nine

East.

     50.     In or about the Fall of 2001, Plaintiff’s friend brought Plaintiff to

Jeffrey Epstein’s home to provide him with a massage.

     51.     Upon arrival to the mansion, the two minor children were escorted

inside by an employee of Defendant NES, LLC and taken to Jeffrey Epstein’s

massage room.

     52.     Plaintiff’s friend entered the massage room and left Plaintiff outside the

door.

     53.     Moments later, Plaintiff’s friend exited the room and instructed

Plaintiff to enter the room alone.



                                          11
          Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 12 of 26




     54.      Plaintiff walked into the dark room which contained a massage table,

various massage oils, and numerous photographs of nude girls.

     55.      Unsure of what to expect, Plaintiff waited for the man to arrive for his

massage.

     56.      Jeffrey Epstein entered the room and immediately removed his clothing

before positioning himself on the massage table.

     57.      Jeffrey Epstein then provided Plaintiff with instruction on how to

massage his body.

     58.      Jeffrey Epstein quickly turned the massage into a sexual encounter with

the then sixteen-year-old Plaintiff.

     59.      During the sexual encounter, Plaintiff told Jeffrey Epstein that she did

not feel comfortable. Jeffrey Epstein ignored her and continued to engage in the

improper and illegal sexual contact until he was finished.

     60.      The sexual encounter ended when Jeffrey Epstein masturbated to

climax.

     61.      Plaintiff was paid $300 cash before being escorted out of his mansion,

all with assistance from Defendants; this payment was made to induce Plaintiff to

conceal the activities of Epstein and to entice her to return.

     62.      Plaintiff observed the opulence of the mansion owned by Defendant,

Nine East, and the organization of Defendant, NES, Inc., which collectively



                                          12
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 13 of 26




facilitated her further cooperation with Jeffrey Epstein, culminating in New York

Penal Law Section 130 crimes being committed against her by Jeffrey Epstein.

     63.     Within days, Plaintiff returned to Jeffrey Epstein’s mansion wherein

she endured yet another sexual assault, this time more severe.

     64.     Plaintiff was taken by elevator to the floor where Jeffrey Epstein’s

massage room was located.

     65.     Similar to the first time, Jeffrey Epstein appeared wearing only a towel

and laid face down on the massage table. Within minutes, he again turned the

massage into a sexual encounter against the 16-year-old plaintiff. He instructed her

to take her clothes off this time.

     66.     During the second encounter, in addition to harmful, forcible, physical

touching and sexual exploitation of Plaintiff, Jeffrey Epstein forcibly used a sex toy

on Plaintiff, forcibly pressing it onto and in Plaintiff’s vagina.

     67.     Jeffrey Epstein then commanded Plaintiff to straddle him. Knowing

that she had no way out of the Mansion, she complied with Jeffrey Epstein’s orders.

     68.     Jeffrey Epstein moved plaintiff’s panties aside and attempted to insert

his penis into her vagina, briefly penetrating her, while Plaintiff was resisting.

     69.     During this encounter, Epstein digitally penetrated Plaintiff. The

encounter ended with Jeffrey Epstein masturbating to climax.




                                           13
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 14 of 26




     70.     Throughout the duration of the sexual encounter, Plaintiff found herself

trapped in Jeffrey Epstein’s large mansion under the impression that there was no

feasible or safe means of escape.

     71.     All sexual acts were performed by Jeffrey Epstein intentionally and for

no legitimate purpose and for his own gratification when Plaintiff was a minor child

less than seventeen years of age.

     72.     The intentional acts of Jeffrey Epstein against Plaintiff constitute a

sexual offense as defined in New York Penal Law § 130.

     73.     Pursuant to New York Penal Law § 130.05, a person is deemed

incapable of consent when she is less than seventeen years old.

     74.     Jeffrey Epstein committed sexual misconduct against Plaintiff as

defined in §130.20 of the New York Penal Law, inasmuch as Jeffrey Epstein

engaged in sexual intercourse with Plaintiff without Plaintiff’s consent.

     75.     Jeffrey Epstein committed a forcible touching against Plaintiff as

defined in §130.52 of the New York Penal Law, inasmuch as Jeffrey Epstein,

intentionally and for no legitimate purpose, engaged the forcible sexual touching of

Plaintiff for the purpose of degrading or abusing her or for the purpose of gratifying

his sexual desire.

     76.     Jeffrey Epstein committed an aggravated sexual abuse in the third

degree against her as defined in §130.66 of the New York Penal Law, inasmuch as



                                         14
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 15 of 26




Jeffrey Epstein inserted a foreign object into the vagina of Plaintiff by forcible

compulsion.

     77.      Jeffrey Epstein committed an aggravated sexual abuse in the second

degree against her as defined in §130.67 of the New York Penal Law, inasmuch as

Jeffrey Epstein caused physical injury to Plaintiff when he inserted a finger into the

vagina of Plaintiff by forcible compulsion.

                                 COUNT I
                     NEGLIGENT SECURITY AGAINST
                  NINE EAST 71st STREET, CORPORATION

     78.      The Plaintiff adopts and realleges paragraphs 1 through 77 above.

     79.      At all times material hereto, Defendant, Nine East 71st Street,

Corporation (hereinafter “Nine East”), was the lawful owner of the property located

at 9 East 71st Street, New York, New York, 10021.

     80.      Defendant, Nine East, acquired title to the property on September 6,

1989 and retained such title until the property was transferred to Maple, Inc. on

December 11, 2011.

     81.      At all such times, Defendant Nine East maintained legal control over

the subject premises.

     82.      Jeffrey Epstein was a regular habitant of Defendant Nine East and in

fact resided at the premises when he was present in New York.




                                         15
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 16 of 26




     83.     Defendant knew or should have known when Defendant was in the

home owned by Defendant Nine East when Epstein had young females, including

minor females such as Plaintiff.

     84.     When Plaintiff was sexually abused by Jeffrey Epstein in 2001,

Defendant, Nine East, as the owner of the property where all of the sexual abuse

occurred, had a non-delegable duty to maintain the premises in a reasonably safe

condition.

     85.     Defendant’s non-delegable duty additionally included the duty to take

precautions to protect guests, visitors, or invitees from foreseeable harm, including

foreseeable criminal conduct.

     86.     Defendant’s non-delegable duty further included the duty to take

reasonable precautionary measures to minimize the risk of criminal acts upon

visitors.

     87.     Most important, Defendant had a duty to take protective measures when

it could be shown that the company possessing, owning, or controlling the property,

knew or had reason to know from past experience that there was a likelihood of

conduct that would endanger a visitor.

     88.     To establish foreseeability, the criminal conduct at issue must be

reasonably predictable based on the prior occurrence of the same or similar criminal

activity at a location sufficiently proximate to the subject location.



                                          16
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 17 of 26




     89.     No conduct becomes more foreseeable or predictable than the criminal

conduct of Jeffrey Epstein, in which he engaged regularly, if not daily, when he was

in Defendant’s property.

     90.     Nearly every day that Jeffery Epstein was on or in the property of

Defendant Nine East, he was engaging in criminal sexual behavior in violation of

New York Penal Code Section 130.

     91.     Defendant knew or should have known of Jeffrey Epstein’s propensity

for sexually abusing minor children, including regularly on the premises.

     92.     Defendant knew of should have known from past experience that there

was a high likelihood that Jeffrey Epstein would engage in foreseeable criminal

conduct that was likely to seriously endanger or injure a visitor, including Plaintiff.

     93.     Defendant breached its duty to Plaintiff by failing to take even minimal

safety precautions to protect against the predictable criminal acts of Jeffrey Epstein,

which were reasonably predictable and foreseeable to occur on the property.

     94.     Defendant’s negligence was a proximate cause of the sexual offenses

committed against Plaintiff in violation of Article 130 of the NY Penal Law.

     95.     As a direct and proximate result of Defendant’s breach, the Plaintiff has

in the past suffered and in the future will continue to suffer physical injury, pain,

emotional    distress,   psychological    trauma,   mental    anguish,    humiliation,

embarrassment, loss of self-esteem, loss of dignity, invasion of her privacy and a



                                          17
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 18 of 26




loss of her capacity to enjoy life, as well as other damages. Plaintiff incurred medical

and psychological expenses and Plaintiff will in the future suffer additional medical

and psychological expenses. These injuries are permanent in nature and Plaintiff

will continue to suffer these losses in the future.

      WHEREFORE, Plaintiff demands judgment against Nine East 71st Street,

Corporation for compensatory and general damages, attorney’s fees, punitive

damages and such other and further relief as this Court deems just and proper.

Plaintiff hereby demands trial by jury on all issues triable as of right by a jury.

                             COUNT II
                       NEGLIGENCE AGAINST
             FINANCIAL TRUST COMPANY, INCORPORATED

     96.     The Plaintiff adopts and realleges paragraphs 1 through 77 above.

     97.     At all times material hereto, Financial Trust Company, Inc. (hereinafter

“Financial Trust”) was a U.S. Virgin Islands corporation conducting business in

New York.

     98.     At all times material hereto, Defendant, Financial Trust, employed

Jeffrey Epstein.

     99.     Defendant, Financial Trust, had a duty to exercise reasonable care to

refrain from retaining in its employ a person with known dangerous propensities in

a position that would present a foreseeable risk of harm to others.




                                           18
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 19 of 26




    100.     Defendant Financial Trust operated in part to satisfy the personal needs

of Jeffrey Epstein, which included daily massages which Epstein requires to be

sexual in nature.

    101.     Jeffrey Epstein’s requirement that he receive regular massages from

untrained young females caused Defendant and its employees to knowingly turn a

blind eye to the dangerous sexual addictive propensities of Jeffrey Epstein, despite

knowledge that he would cause harm to many young females including Plaintiff, in

order to retain its most valuable employee—Jeffrey Epstein.

    102.     Defendant Financial Trust operated in part to further Jeffrey Epstein’s

goal to obtain, recruit, and procure young females for the purposes of providing

sexually explicit massages to Jeffrey Epstein.

    103.     During the course and scope of his employment for Defendant, Jeffrey

Epstein did fulfill the corporate objective of receiving sexual massages procured for

him by employees of Defendant.

    104.     Jeffrey Epstein was notorious for converting each massage into a

sexually exploitive activity in violation of New York Penal Law Section 130, a fact

which was known or should have been known in the exercise of reasonable care by

Defendant.

    105.     Even though Defendant, Financial Trust, knew of Jeffrey Epstein’s

propensity for the sort of behavior that caused Plaintiff’s harm and Jeffrey Epstein’s



                                         19
         Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 20 of 26




constant engagement in this type of criminal behavior during the course and scope

of his employment, Defendant retained Jeffrey Epstein and failed to properly

supervise him.

    106.     Jeffrey Epstein did not have a set work schedule or office but instead

conducted business on behalf of the corporation from various locations all over the

world.

    107.     While conducting said business, Jeffrey Epstein was frequently using

corporate finances in furtherance of his sexually explicit behavior.

    108.     Upon information and belief, at times other employees of the Defendant

corporation were coordinating these sexually explicit massages for Epstein to engage

in during business hours, while he was within the course and scope of his

employment for Defendant.

    109.     In fact, while Jeffrey Epstein was conducting business telephone calls

or authorizing company actions on behalf of Defendant, Financial Trust, he would

frequently be receiving a sexually explicit massage.

    110.     In certain circumstances, sexually explicit massages provided by young

women, oftentimes minor children, who were untrained in the art of massage, were

coordinated by another employee of Defendant who knew or should have known

that the massage was being conducted by an underage girl for the exclusive purpose

of committing sexual crimes against her.



                                         20
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 21 of 26




    111.     Jeffrey Epstein engaged in this type of sexually abusive behavior on a

daily basis to the extent that engaging in sexual massages became the most regular

activity that he engaged in while in the course and scope of his employment.

    112.     Jeffrey Epstein’s habitual routine of recruiting and engaging in sexually

explicit massages began many years before the formation of Defendant and was not

a lifestyle unknown to Defendant, Financial Trust.

    113.     Defendant, Financial Trust, knew or in the exercise of reasonable care

should have known that Jeffrey Epstein was potentially dangerous, had engaged in

a pattern of criminal sexual behavior against young females, including minors, for

years prior to the formation of Defendant Financial Trust, and that he was not going

to cease committing criminal sexual acts.

    114.     Jeffrey Epstein was retained with knowledge of the propensity of this

sort of behavior.

    115.     Defendant, Financial Trust, retained Jeffrey Epstein with knowledge

that he would in fact injure others, such as Plaintiff, during the course and scope of

his employment.

    116.     Despite such knowledge, Financial Trust knowingly placed Jeffrey

Epstein in a position to cause foreseeable harm, which could have been prevented

had Defendant taken reasonable care in making decisions regarding the retention and

supervision of Jeffrey Epstein.



                                         21
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 22 of 26




    117.     Defendant’s negligence was a proximate cause of the sexual offenses

committed against Plaintiff in violation of Article 130 of the NY Penal Law.

    118.     As a direct and proximate result of Defendant’s negligence, the Plaintiff

has in the past suffered and in the future will continue to suffer physical injury, pain,

emotional    distress,    psychological   trauma,     mental    anguish,    humiliation,

embarrassment, loss of self-esteem, loss of dignity, invasion of her privacy and a

loss of her capacity to enjoy life, as well as other damages. Plaintiff incurred medical

and psychological expenses and Plaintiff will in the future suffer additional medical

and psychological expenses. These injuries are permanent in nature and Plaintiff

will continue to suffer these losses in the future.

      WHEREFORE, Plaintiff demands judgment against Financial Trust

Company, Inc. for compensatory and general damages, attorney’s fees, punitive

damages and such other and further relief as this Court deems just and proper.

Plaintiff hereby demands trial by jury on all issues triable as of right by a jury.

                                 COUNT III
                         NEGLIGENCE AGAINST NES, LLC

    119.     The Plaintiff adopts and realleges paragraphs 1 through 77 above.

    120.     It is believed that each employee of Defendant, NES, operated at the

direction of Jeffrey Epstein.




                                           22
       Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 23 of 26




    121.     Upon information and belief, the primary responsibility of each

employee of Defendant, NES, LLC (“NES”) was to fulfill the needs or requests of

Jeffrey Epstein; more particularly, his daily massage schedule.

    122.     Upon information and belief, the employees of Defendant, NES, were

compensated to primarily, if not exclusively, procure or maintain each young female

masseuse, or to assist, knowingly or unknowingly, in the concealment of any

misconduct committed against each masseuse.

    123.     Upon information and belief, the employment responsibilities of the

various employees of Defendant, NES, included but were not limited to: 1) recruiting

young females, including minor children such as Plaintiff, to provide massages, 2)

creating Jeffrey Epstein’s massage schedule, 3) maintaining Jeffrey Epstein’s

massage schedule, 4) escorting various young females into the massage room at the

New York mansion owned by Defendant Nine East, 5) maintaining contact with the

various young females who were recruited to the New York mansion for the

purposes of providing Jeffrey Epstein with a massage, 6) providing compensation to

each young masseuse upon the completion of her engagement with Jeffrey Epstein,

7) providing meals and food and other services to the young females in order to

provide an air of legitimacy to the functions of the corporation, 8) providing

hospitality services to the young females in order to provide an air of legitimacy to

the functions of the corporation, 9) providing educational services, 10) providing



                                         23
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 24 of 26




medical services, 11) providing transportation services, 12) providing housing

services, 13) providing various other enticements to ensure the continued

cooperation of the various young female masseuse with Defendant NES’s corporate

objective, 14) encouraging individuals, including the females who were recruited to

the house to provide a massage to recruit other young females to engage in the same

activity for Jeffrey Epstein, and 15) coordinating together and with Jeffrey Epstein

to convey a powerful and legitimate enterprise system capable of gaining

cooperation from young females recruited for massage, often minors such as

Plaintiff.

    124.     In fulfilling their employment responsibilities, each employee

voluntarily assumed a duty with respect to each young female recruited to massage

Jeffrey Epstein, including Plaintiff.

    125.     To fulfill said duty, each employee was required to perform their

assumed duty carefully without omitting to do what an ordinarily prudent person

would do in accomplishing the task.

    126.     The young females being recruited to engage in massages for Jeffrey

Epstein were inexperienced in the art of massage, a fact that was known or should

have been known to Defendant NES and its employees in the exercise of reasonable

care.




                                        24
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 25 of 26




    127.     Plaintiff relied on Defendant NES’s voluntary assumption of a duty as

well as the voluntary assumption of each individual employee to act with reasonable

care towards her.

    128.     In the exercise of reasonable care, Defendant and its employees further

knew or should have known of the dangerous propensities of Jeffrey Epstein and the

proximate harm that would be caused by his likely sexual misconduct and various

violations of New York Penal Law Section 130.

    129.     The failure of Defendant NES and each of its respective employees to

act in the same manner as an ordinarily prudent person, placed Plaintiff in a more

vulnerable position than if Defendant and its employees had not assumed the

obligation to treat her with reasonable care.

    130.     In breaching its Duty, NES launched a force or instrument of harm

directed toward Plaintiff. In doing so, Defendant, NES, enhanced the risk Plaintiff

faced and caused her to forego any opportunity she may otherwise have had to avoid

the risk inherent with being in a room alone with Jeffrey Epstein to perform a

massage as an untrained minor child.

    131.     Defendant’s negligence was a proximate cause of the sexual offenses

committed against Plaintiff in violation of Article 130 of the NY Penal Law.

    132.     As a direct and proximate result of Defendant’s negligence, the Plaintiff

has in the past suffered and in the future will continue to suffer physical injury, pain,



                                           25
        Case 1:19-cv-07625-AJN Document 1 Filed 08/14/19 Page 26 of 26




emotional     distress,   psychological     trauma,    mental   anguish,      humiliation,

embarrassment, loss of self-esteem, loss of dignity, invasion of her privacy and a

loss of her capacity to enjoy life, as well as other damages. Plaintiff incurred medical

and psychological expenses and Plaintiff will in the future suffer additional medical

and psychological expenses. These injuries are permanent in nature and Plaintiff

will continue to suffer these losses in the future.

       WHEREFORE, Plaintiff demands judgment against NES, Inc, for

compensatory and general damages, attorney’s fees, punitive damages and such

other and further relief as this Court deems just and proper. Plaintiff hereby demands

trial by jury on all issues triable as of right by a jury.

       Dated: August 14, 2019.
                                          Respectfully Submitted,
                                          EDWARDS POTTINGER, LLC
                                          By: /s/ J. Stanley Pottinger
                                           J. Stanley Pottinger
                                           1930 Broadway, Suite 12 B
                                           New York, NY 10023
                                           (917)-446-4641
                                           Fax: (954)-524-2822
                                           Email: ecf@epllc.com

                                           Bradley J. Edwards
                                           Brittany N. Henderson
                                           425 N. Andrews Ave., Suite 2
                                           Fort Lauderdale, FL 33301
                                           (954)-524-2820
                                           Fax: (954)-524-2822
                                           Email: brad@epllc.com
                                                  brittany@epllc.com
                                           (SEEKING ADMISSION PRO HAC VICE)



                                            26
